719 S.E.2d 21 (2011)
STATE of North Carolina
v.
Charles David BECTON.
No. 376A11.
Supreme Court of North Carolina.
November 9, 2011.
Thomas Henry, Assistant Attorney General, for State of North Carolina.
Charles Becton, for Becton, Charles D.
C. Colon Willoughby, Jr., District Attorney, for State of North Carolina,

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Defendant on the 29th of August 2011 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed Ex Mero Motu by order of the Court in conference, this the 9th of November 2011."